Citation Nr: 1633765	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  14-14 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for post-operative pain syndrome following posterior spinal fusion 4th and 5th lumbar spine.  
 
2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Coast Guard from October 2003 to August 2009. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2009 rating decision issued by the VA Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for post-operative pain syndrome following posterior spinal fusion 4th and 5th lumbar spine (claimed as Scheuermann's kyphosis, herniated disc L5-S1, disc bulge T11-T12, disc bulge L3/L4-5, nerve root encroachment, thoracic spine) (hereinafter, "back disability"), as well as an October 2014 rating decision issued by the RO in Montgomery, Alabama, which denied entitlement to TDIU.  Jurisdiction over the back disability claim has since been transferred to the Montgomery RO.

Regarding the Veteran's TDIU claim, the Board notes that the Veteran did not file a substantive appeal as to this issue.  However, in an October 2014 supplemental statement of the case (SSOC) the RO addressed the Veteran's claim for TDIU.  Therefore, the Board finds that VA took an action (namely, including the issue in an SSOC) that reasonably led the Veteran and his representative to believe that the issue of TDIU was on appeal before the Board.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives objection to untimeliness of substantive appeal by taking action which leads the veteran to believe that an appeal has been perfected).  Thus, the Board finds that this issue is correctly before it and can be decided herein.

In March 2016, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

For the reasons expressed below, the matters on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action is warranted.

At the outset, the Board finds that a remand is necessary in order to obtain outstanding Social Security Administration (SSA) records.  At the March 2016 hearing, the Veteran testified that he began to receive SSA disability benefits in late 2011 or early 2012.  It does not appear that any recent attempt has been made to obtain a complete copy of the medical records underlying the SSA's award, if any. Because the records from SSA could contain information pertinent to the issue on appeal, efforts should be made to procure them.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records).

In addition, the Board notes that the Veteran was last afforded a VA examination of his back in June 2014.  However, since that time, the Veteran indicated a worsening of his service-connected back disability.  Specifically, at the March 2016 Board hearing, the Veteran testified that his back pain had increased since his last VA examination, and that he experienced periods of incapacitation due to the condition.

In light of the Veteran's statements and testimony indicating possible worsening of his disability, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of his service-connected back disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

As for the claim for a TDIU, the Board notes that, inasmuch as resolution of the higher rating claim may well have a bearing on the claim for a TDIU, the claims are inextricably intertwined and should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Any action on the TDIU claim, at this juncture, would be premature; hence, this matter must be remanded, as well.

Prior to arranging for the Veteran to undergo VA examination, to ensure that all due process requirements are met and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, to include outstanding VA treatment records.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file the medical records that formed the basis of the Veteran's grant of disability benefits from the Social Security Administration.  All actions to obtain these records should be documented fully in the claims file.

2.  Obtain the Veteran's relevant VA treatment records dated after April 2014 and associate them with his claims file.

3.  After all requested records are obtained and associated with the Veteran's claims file, arrange for him to undergo a VA spine examination to determine the current severity of his service-connected back disability.  The claims file should be reviewed by the examiner in conjunction with the examination and such review should be noted.  Any necessary tests should be conducted. 

All range of motion testing should indicate at what degree pain occurs and describe any increased pain, fatigue, weakness, or incoordination with repetitive motion.  Functional limitations should be addressed.

The examiner should also describe the functional effects of the Veteran's service-connected lumbar spine disability on his ability to perform the activities of daily living, to include the physical acts required for employment.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, should be provided. 

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims for an increased disability rating and a TDIU.

5.  If any benefit sought on appeal is denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).




